                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 MANG Z. SUAN,

               Plaintiff,

                      v.                          CAUSE NO. 3:21-CV-272 DRL-MGG

 CONNER ALCALLA, et al.,

               Defendants.

                                 OPINION AND ORDER

       Mang Z. Suan, a prisoner without a lawyer, filed an amended complaint (ECF 7)

against Officer Conner Alcalla and Officer Mike Cannon over the conditions in his cell

and deliberate indifference to his medical needs on December 4, 2020. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). Under

28 U.S.C. § 1915A, the court still must review the complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim, or seeks monetary relief against an immune

defendant. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1)

that defendants deprived him of a federal constitutional right; and (2) that the defendants

acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       On the evening of December 4, 2020, there was a fire in or near Mr. Suan’s cell.

Additionally, the toilet overflowed in Mr. Suan’s cell. When Mr. Suan asked Officer

Alcalla for help, he allegedly told Mr. Suan that he could sit in the water all night. Mr.
Suan tried to explain to Officer Alcalla that he did not cause the fire or flooding, but

Officer Alcalla responded by turning off Mr. Suan’s electricity and water. Officer Alcalla

then fell asleep on duty and did not walk the range, leaving Mr. Suan in a smokey cell

filled with sewage all night. Mr. Suan alleges that this was an attempt to punish him for

causing the fire and flooding.

       Mr. Suan indicates that he needed medical attention: there was blood and puss

coming from his eyes and he was having difficulty breathing. He does not have an

intercom in his room, so he had no way of getting help from another officer. He “was

forced to hold the cuff port hostage and ask Sergeant Cannon [to] please get [him] a

nurse… and to let [him] clean [the sewage from his] cell. Sergeant Cannon refused to get

assistance for Mr. Suan or permit him to clean his cell. He allegedly told Mr. Suan that he

did not care if he died, because “you guys brought this upon yourselves.” ECF 7 at 3.

       The Eighth Amendment prohibits conditions of confinement that deny inmates

“the minimal civilized measure of life’s necessities.” Townsend v. Fuchs, 522 F.3d 765, 773

(7th Cir. 2008). In evaluating an Eighth Amendment claim, courts conduct both an

objective and a subjective inquiry. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The

objective prong asks whether the alleged deprivation is “sufficiently serious” that the

action or inaction of a prison official leads to “the denial of the minimal civilized measure

of life’s necessities.” Id. Although “the Constitution does not mandate comfortable

prisons,” Rhodes v. Chapman, 452 U.S. 337, 349 (1981), inmates are entitled to adequate

food, clothing, shelter, bedding, hygiene materials, and sanitation. Knight v. Wiseman, 590

F.3d 458, 463 (7th Cir. 2009); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006). On the


                                             2
subjective prong, the prisoner must show the defendant acted with deliberate

indifference to the inmate’s health or safety. Farmer, 511 U.S. at 834. Under the law:

       [C]onduct is deliberately indifferent when the official has acted in an
       intentional or criminally reckless manner, i.e., the defendant must have
       known that the plaintiff was at serious risk of being harmed and decided
       not to do anything to prevent that harm from occurring even though he
       could have easily done so.

Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (internal citations and quotation marks

omitted); see also Reed v. McBride, 178 F.3d 849, 855 (7th Cir. 1999) (where inmate

complained about severe deprivations but was ignored, he established a “prototypical

case of deliberate indifference”). Giving Mr. Suan the benefit of the inferences to which

he is entitled at this stage of the proceedings, he has stated a claim against Officer Alcalla

and Sergeant Cannon for violating his Eighth Amendment rights by subjecting him to

inhumane conditions.

       Under the Eighth Amendment, inmates are entitled to constitutionally adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability, a prisoner

must satisfy both an objective and subjective component by showing: (1) his medical need

was objectively serious; and (2) the defendant acted with deliberate indifference to that

medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A medical need is “serious” if

it is one that a physician has diagnosed as mandating treatment, or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention. Greeno

v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). Deliberate indifference means that the

defendant “acted in an intentional or criminally reckless manner, i.e., the defendant must

have known that the plaintiff was at serious risk of being harmed and decided not to do


                                              3
anything to prevent that harm from occurring even though he could have easily done

so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). Here, Mr. Suan indicates that he

asked Sergeant Cannon for medical care, that he had blood and pus coming out of his

eyes, and that he was having difficulty breathing. Giving him the inferences to which he

is entitled, he has stated a claim of deliberate indifference to his medical needs against

Sergeant Cannon.

       For these reasons, the court:

      (1) GRANTS Mang Z. Suan leave to proceed against Officer Alcalla and Sergeant

Cannon in their individual capacity for monetary damages for deliberate indifference to

his conditions of confinement on December 4, 2020, in violation of the Eighth

Amendment;

      (2) GRANTS Mang Z. Suan leave to proceed against Sergeant Cannon in his

individual capacity for monetary damages for deliberate indifference to Mr. Suan’s

serious medical needs on December 4, 2020, in violation of the Eighth Amendment;

      (3) DISMISSES all other claims;

      (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Officer Alcalla and Sgt. Cannon at the Indiana Department of Correction with a copy of

this order and the amended complaint (ECF 7), pursuant to 28 U.S.C. § 1915(d);

      (5) ORDERS Indiana Department of Correction to provide the full name, date of

birth, and last known home address of any defendant that does not waive service, if they

have such information; and


                                            4
      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Officer Conner Alcalla and

Sergeant Mike Cannon respond, as provided for in the Federal Rules of Civil Procedure

and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been granted

leave to proceed in this screening order.

      SO ORDERED.

      June 18, 2021                             s/ Damon R. Leichty
                                                Judge, United States District Court




                                            5
